Name: Commission Regulation (EEC) No 1154/93 of 12 May 1993 amending Regulation (EEC) No 836/93 increasing to 96000 tonnes the quantity of maize held by the Greek intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 5. 93 Official Journal of the European Communities No L 117/7 COMMISSION REGULATION (EEC) No 1154/93 of 12 May 1993 amending Regulation (EEC) No 836/93 increasing to 96 000 tonnes the quantity of maize held by the Greek intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 836/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 96 000 tonnes of maize to be exported to all coun ­ tries of zones I, III (b), VIII (a) and to Cuba. 2. The regions in which the 96 000 tonnes of maize are stored are stated in Annex I to this Regulation.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 966/93 (4), Whereas Commission Regulation (EEC) No 836/93 (% opened a standing invitation to tender for the export of 50 000 tonnes of maize held by the Greek intervention agency ; whereas Greece informed the Commission of the intention of its intervention agency to increase by 46 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of maize held by the Greek intervention agency for which a standing invitation to tender for export has been opened should be increased to 96 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 836/93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EEC) No 836/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 202, 9. 7. 1982, p. 23 . (4) OJ No L 98, 24. 4. 1993, p. 25. H OJ No L 88, 8. 4. 1993, p. 12. No L 117/8 Official Journal of the European Communities 13. 5. 93 ANNEX ANNEX I (tonnes) Place of storage Quantity Orestiada 96 000'